 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11                                                       Case No.: 3:19-cv-01811-LAB-LL
     HAYDAR AL KHAFATI,
12
     CDCR # AD6321,                                      ORDER:
13                                      Plaintiff,
                                                         1) GRANTING PLAINTIFF’S
14   v.                                                  MOTION TO PROCEED IN FORMA
15                                                       PAUPERIS PURSUANT TO 28 U.S.C.
     PATRICK COVELLO, BRANTLEY
                                                         § 1915(a) [ECF No. 2]
16   CHOATE, M. BITER, M. VOONG, and
     DOES 1 TO 5, INCLUSIVE,
17                                                       AND
                                    Defendants.
18
                                                         2) DISMISSING COMPLAINT FOR
19                                                       FAILING TO STATE A CLAIM
                                                         PURSUANT TO 28 U.S.C. §
20
                                                         1915(e)(2)(B) AND 28 U.S.C. §
21                                                       1915A(b)
22
23         Haydar Al Khafati, (“Plaintiff”), a prisoner at the Correctional Training Facility
24   (“CTF”) in Soledad, California, filed a pro se civil rights complaint pursuant to 42 U.S.C.
25   § 1983 alleging that Patrick Covello, Warden of the Richard J. Donovan Correctional
26   Facility (“RJD”) in San Diego, Brantley Choate, Director of the Division of
27   Rehabilitation Programs at the California Department of Corrections and Rehabilitation


                                                     1
                                                                              3:19-cv-01811-LAB-LL
 1   (“CDCR”), M. Biter, Chief Deputy Warden of the CTF, and M. Voong, Chief of the
 2   Office of Appeals at the CDCR (collectively, “Defendants”) violated his Eighth and
 3   Fourteenth Amendment rights by denying Plaintiff testing that would have allowed him
 4   to access certain educational programs. Additionally, Plaintiff alleges that Warden
 5   Covello violated his Eighth and Fourteenth Amendment rights when Covello’s
 6   subordinates placed Plaintiff in administrative segregation for more than six months
 7   because he is from Iraq. (See Compl., ECF No. 1, at 3.)
 8         Plaintiff did not pay the fee required by 28 U.S.C. § 1914(a) when he filed his
 9   Complaint, instead filing a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28
10   U.S.C. § 1915(a). (See ECF No. 2.)
11   I.    Plaintiff’s Motion to Proceed IFP
12         All parties instituting any civil action, suit or proceeding in a district court of the
13   United States, except an application for writ of habeas corpus, must pay a filing fee of
14   $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
15   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
16   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
17   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner who is granted leave to
18   proceed IFP remains obligated to pay the entire fee in “increments” or “installments,”
19   Bruce v. Samuels, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775 F.3d 1182, 1185
20   (9th Cir. 2015), and regardless of whether his action is ultimately dismissed. See 28
21   U.S.C. § 1915(b)(1), (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
22   Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a “certified
23   copy of the trust fund account statement (or institutional equivalent) for . . . the 6-month
24
25   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
26   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. Oct. 1, 2019)). The additional $50 administrative fee does
27   not apply to persons granted leave to proceed IFP. Id.

                                                    2
                                                                                  3:19-cv-01811-LAB-LL
 1   period immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2);
 2   Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified trust account
 3   statement, the Court assesses an initial payment of 20% of (a) the average monthly
 4   deposits in the account for the past six months, or (b) the average monthly balance in the
 5   account for the past six months, whichever is greater, unless the prisoner has no assets.
 6   See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having custody of
 7   the prisoner then collects subsequent payments, assessed at 20% of the preceding
 8   month’s income, in any month in which his account exceeds $10, and forwards those
 9   payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
10   Bruce, 136 S. Ct. at 629.
11         In support of his IFP Motion, Plaintiff has submitted a certified copy of his trust
12   account statement pursuant to 28 U.S.C. § 1915(a)(2) and S.D. Cal. Civ. L.R. 3.2.
13   Andrews, 398 F.3d at 1119. The Court has reviewed Plaintiff’s trust account activity, as
14   well as the attached prison certificate verifying his available balances. (See ECF No. 3, at
15   1.) These documents show that although he carried an average monthly balance of
16   $31.87 and had $10.05 in average monthly deposits to his trust account for the six months
17   preceding the filing of this action, Plaintiff had an available balance of just $4.53 at the
18   time of filing. (See id. at 1-2.)
19         Therefore, the Court GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 2), but
20   declines to impose the initial $6.37 partial filing fee pursuant to 28 U.S.C. § 1915(b)(1)
21   because his prison certificate indicates he may currently have “no means to pay it.” See
22   28 U.S.C. § 1915(b)(4) (providing that “[i]n no event shall a prisoner be prohibited from
23   bringing a civil action or appealing a civil action or criminal judgment for the reason that
24   the prisoner has no assets and no means by which to pay the initial partial filing fee.”);
25   Taylor, 281 F.3d at 850 (finding that 28 U.S.C. § 1915(b)(4) acts as a “safety-valve”
26   preventing dismissal of a prisoner’s IFP case based solely on a “failure to pay . . . due to
27   the lack of funds available to him when payment is ordered.”). Instead, the Court directs


                                                    3
                                                                                 3:19-cv-01811-LAB-LL
 1   the Secretary of the CDCR, or his designee, to collect the entire $350 balance of the filing
 2   fees required by 28 U.S.C. § 1914 and to forward them to the Clerk of the Court pursuant
 3   to the installment payment provisions set forth in 28 U.S.C. § 1915(b)(1).
 4   II.   Initial Screening pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A
 5         A. Standard of Review
 6         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
 7   Answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
 8   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of
 9   it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
10   who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
11   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
12   2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
13   the targets of frivolous or malicious suits need not bear the expense of responding.’”
14   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford
15   Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
16         “The standard for determining whether a plaintiff has failed to state a claim upon
17   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
18   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
19   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
20   Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
21   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
22   12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient factual matter,
23   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
24   556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
25   While the court “ha[s] an obligation where the petitioner is pro se, particularly in civil
26   rights cases, to construe the pleadings liberally and to afford the petitioner the benefit of
27   any doubt,” Hebbe v. Pliler, 627 F.3d 338, 342 & n.7 (9th Cir. 2010) (citing Bretz v.


                                                     4
                                                                                   3:19-cv-01811-LAB-LL
 1   Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985)), it may not “supply essential elements
 2   of claims that were not initially pled.” Ivey v. Bd. of Regents of the Univ. of Alaska, 673
 3   F.2d 266, 268 (9th Cir. 1982).
 4         “Courts must consider the complaint in its entirety,” including “documents
 5   incorporated into the complaint by reference” to be part of the pleading when
 6   determining whether the plaintiff has stated a claim upon which relief may be granted.
 7   Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007); Schneider v. Cal.
 8   Dep’t of Corrs., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998); see also Fed. R. Civ. P. 10(c)
 9   (“A copy of a written instrument that is an exhibit to a pleading is a part of the pleading
10   for all purposes.”).
11         B. Factual Allegations
12         Plaintiff’s Complaint focuses on two apparently separate alleged constitutional
13   violations.
14         First, Plaintiff alleges that his Eighth and Fourteenth Amendment rights were
15   violated when he was denied the opportunity to take the Test of Adult Basic Education
16   (“TABE”). (See Compl. at 3.) This denial allegedly resulted in Plaintiff not receiving
17   access to certain educational programs that the Bureau of Parole Hearings (“BPH”)
18   requires for inmates like Plaintiff who are serving life sentences. (See id.) Plaintiff
19   argues that Defendant Covello, the Warden at RJD, is responsible for this denial because
20   “the defendant’s subor[di]nates did not afford [P]laintiff the opportunity to be TABE
21   tested . . . .” (Compl. at 3.) The Complaint contains similar allegations regarding
22   Defendant Choate, the Director of CDCR’s Division of Rehabilitation Programs, who
23   allegedly “failed to assure that [P]laintiff was afforded the TABE test, especially where
24   [P]laintiff is a life prisoner and needed to comply with the [BPH’s] expectation of
25   incoming prisoners.” (Id. at 3.) Despite granting Plaintiff’s second-level appeal,
26   Defendant Biter, the Chief Deputy Warden of the CTF, is alleged to be responsible for
27   Plaintiff’s alleged injuries because “the plaintiff’s suffering continued as he was given the


                                                   5
                                                                                3:19-cv-01811-LAB-LL
 1   run-around once again . . . .” (Id. at 3, Ex. A.) Finally, Plaintiff contends that Defendant
 2   Voong, the Chief of the Office of Appeals at CDCR, “followed the intangible lead set by
 3   the [other Defendants]” and denied Plaintiff’s third-level appeal. (Id. at 3; see also Ex.
 4   B.)
 5         Second, and seemingly separately, Plaintiff alleges that Warden Covello also
 6   violated Plaintiff’s rights when Covello’s subordinates “placed [Plaintiff] in
 7   Administrative Segregation for better than (6) months for no reason except that because
 8   plaintiff is from Iraq.” (Id. at 3.) The Complaint does not elaborate on this allegation,
 9   which is not repeated with respect to the other Defendants or referenced in the exhibits to
10   Plaintiff’s Complaint. (See id.)
11         C. Analysis
12         Plaintiff’s claims predicated on access to TABE testing or other educational
13   programs must be dismissed because there is no Eighth or Fourteenth Amendment right
14   to access testing or educational or rehabilitation programs in prison. See Rhodes v.
15   Chapman, 452 U.S. 337, 348 (1981) (depriving prisoner of rehabilitation and educational
16   programs does not violate Eighth Amendment); Rizzo v. Dawson, 778 F.2d 527, 530-31
17   (9th Cir. 1985) (absence of property interest in educational program in prison precluded
18   Fourteenth Amendment claim); Hoptowit v. Ray, 682 F.2d 1237, 1254-55 (9th Cir. 1982)
19   (“[T]here is no constitutional right to rehabilitation.”), abrogated on other grounds by
20   Sandin v. Connor, 515 U.S. 472 (1995).
21         Additionally, all of Plaintiff’s claims against Warden Covello and Director Choate,
22   including the allegations against Covello for Plaintiff’s placement in administrative
23   segregation, must be dismissed for a separate reason. Supervisors like Warden Covello
24   and Director Choate may be held individually liable in a Section 1983 suit only if they
25   engaged in some “culpable action, or inaction, [that] is directly attributed to them.” Starr
26   v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011). Supervisors like Warden Covello and
27   Director Choate “cause[]” a constitutional deprivation if they (1) personally participate in


                                                   6
                                                                                3:19-cv-01811-LAB-LL
 1   or directs a subordinate’s constitutional violation; or (2) the constitutional deprivation can
 2   otherwise be “directly attributed” to the supervisors’ own culpable action or inaction,
 3   even though the supervisors were not “physically present when the [plaintiff’s] injury
 4   occurred.” Id. at 1206-07; see also Crowley v. Bannister, 734 F.3d 967, 977 (9th Cir.
 5   2013) (supervisor may be held liable under Section 1983 only if there is “a sufficient
 6   causal connection between the supervisor’s wrongful conduct and the constitutional
 7   violation”) (citations and internal quotation marks omitted).
 8         Plaintiff does not offer any “factual content” that would allow the Court to “draw
 9   the reasonable inference” that either Warden Covello or Director Choate personally
10   participated in any of the allegedly unconstitutional conduct that caused him harm, or that
11   the alleged conduct could otherwise be “directly attributed” to either Defendant. Iqbal,
12   556 U.S. at 568 (“[U]nadorned, the-defendant-unlawfully-harmed-me accusation[s]” are
13   insufficient to show entitlement to relief). As a result, the Court finds that even with the
14   benefit of liberal construction, Plaintiff’s Complaint as currently pleaded, fails to “state a
15   claim to relief that is plausible on its face.” See id. Indeed, the Complaint attributes the
16   alleged unconstitutional conduct to Warden Covello’s “subor[di]nates,” and conclusorily
17   alleges that Director Choate “failed to assure” that Plaintiff was afforded the testing
18   opportunities he seeks. (Compl. at 3.) If Plaintiff wishes to press claims against Warden
19   Covello and Director Choate (or any other supervisory employee), he must allege how
20   those Defendants personally participated in or otherwise caused the allegedly
21   unconstitutional conduct at issue in the Complaint.
22         In closing, the Court notes that Plaintiff’s request for injunctive relief “[p]reventing
23   defendants from using their failure to TABE Test plaintiff,” in the BPH process also must
24   be dismissed. (See Compl. at 7.) There are no Defendants in this action who are alleged
25   to be employees of the BPH or to be participants in the BPH process. As a result, the
26   Court cannot grant injunctive relief preventing Plaintiff’s failure to be TABE tested, and
27   therefore to obtain a GED, from affecting the BPH process. See Fed. R. Civ. P.


                                                    7
                                                                                 3:19-cv-01811-LAB-LL
 1   65(d)(2)(A)-(C) (stating that an injunction binds only “the parties to the action,” their
 2   “officers, agents, servants, employees, and attorneys,” and “other persons who are in
 3   active concert or participation.”).
 4          For all these reasons, the Court dismisses Plaintiff’s Complaint for failing to state
 5   an Eighth or Fourteenth Amendment claim upon which relief may be granted pursuant to
 6   28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1). See Lopez, 203 F.3d at 1126-27;
 7   Watison, 668 F.3d at 1112. Given Plaintiff’s pro se status, however, the Court will grant
 8   leave to amend his pleading deficiencies, if he can. See Rosati v. Igbinoso, 791 F.3d
 9   1037, 1039 (9th Cir. 2015) (“A district court should not dismiss a pro se complaint
10   without leave to amend [pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)] unless ‘it is absolutely
11   clear that the deficiencies of the complaint could not be cured by amendment.’” (quoting
12   Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012))).
13   III.   Conclusion and Order
14          Good cause appearing, the Court:
15          1.    GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
16   (ECF No. 2).
17          2.    DIRECTS the Secretary of the CDCR, or his designee, to collect from
18   Plaintiff’s trust account the $350 filing fee owed in this case by garnishing monthly
19   payments from his account in an amount equal to twenty percent (20%) of the preceding
20   month’s income and forwarding those payments to the Clerk of the Court each time the
21   amount in the account exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2). ALL
22   PAYMENTS SHALL BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER
23   ASSIGNED TO THIS ACTION.
24          3.    DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph
25   Diaz, Secretary, California Department of Corrections and Rehabilitation, P.O. Box
26   942883, Sacramento, California 94283-0001.
27


                                                   8
                                                                                3:19-cv-01811-LAB-LL
 1         4.     DISMISSES Plaintiff’s Complaint for failing to state a claim upon which
 2   relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1).
 3         5.     GRANTS Plaintiff forty-five (45) days leave from the date of this Order in
 4   which to file an Amended Complaint which cures all the deficiencies of pleading noted.
 5   Plaintiff’s Amended Complaint must be complete by itself without reference to his
 6   original pleading. Defendants not named and any claim not re-alleged in his Amended
 7   Complaint will be considered waived. See S.D. Cal. Civ. L.R. 15.1; Hal Roach Studios,
 8   Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended
 9   pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir.
10   2012) (noting that claims dismissed with leave to amend which are not re-alleged in an
11   amended pleading may be “considered waived if not repled.”).
12         If Plaintiff fails to file an Amended Complaint within the time provided, the Court
13   will enter a final Order dismissing this civil action based both on Plaintiff’s failure to
14   state a claim upon which relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii)
15   and 1915A(b)(1), and his failure to prosecute in compliance with a court order requiring
16   amendment. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff
17   does not take advantage of the opportunity to fix his complaint, a district court may
18   convert the dismissal of the complaint into dismissal of the entire action.”).
19
20   Dated: December 5, 2019
21                                                Hon. Larry Alan Burns
                                                  Chief United States District Judge
22
23
24
25
26
27


                                                    9
                                                                                 3:19-cv-01811-LAB-LL
